NO. 07-10-0031-CR

                               IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                              PANEL C

                                        JULY 19, 2010

                           ______________________________


                              DENNIS SALZIDO, APPELLANT

                                                V.

                           THE STATE OF TEXAS, APPELLEE


                         _________________________________

            FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY;

            NO. 1123446D; HONORABLE GEORGE GALLAGHER, JUDGE

                          _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               ABATEMENT AND REMAND


      Following a plea of not guilty, Appellant, Dennis Salzido, was convicted by a jury

of driving while intoxicated,1 enhanced. Punishment was assessed at twenty-five years

confinement.




1
Tex. Penal Code Ann. § 49.04 (Vernon 2003).
       The appellate record was filed and Appellant's brief was originally due on March

18, 2010. When the brief was not filed, by letter dated March 25, 2010, this Court

notified Appellant's appointed counsel, Richard Kline, of the defect. In response, on

April 5, 2010, Appellant's counsel filed a motion for extension of time acknowledging

that ignorance of "local rules" was a weak explanation for not knowing the brief's due

date.2 Appellant's counsel requested a sixty-day extension; however, this Court granted

only thirty days, setting the new deadline at May 7, 2010.             No brief was filed, and on

May 11, 2010, Appellant's counsel filed a second motion for extension of time in which

he cited the normal press of business as good cause and requested an additional thirty

days.3 Notwithstanding the lack of actual good cause, the request was granted, further

extending the deadline to June 11, 2010. No brief was filed, and on June 14, 2010,

Appellant filed a third motion for extension of time in which counsel explained he had

attended a seminar which required a "complete re-work" of Appellant's brief. Counsel

requested an extension until June 25, 2010 and provided that "[a]bsolutely no further

extensions will be requested by Appellant." Again, this Court granted the extension,

extended the deadline until June 25, 2010, and admonished that "[f]ailure to comply . . .

may result in the appeal being abated and the cause remanded to the trial court for

further proceedings." June 25th came and went, still no brief.


       On July 6, 2010, Appellant filed a fourth motion for extension of time alleging as

grounds:


2
 Briefing deadlines are not set by local rules. Rule 38.6(a) of the Texas Rules of Appellate Procedure
governs the time in which an appellant's brief is due.
3
 The normal press of business is not generally considered good cause. See Curry v. Clayton, 715
S.W.2d 77, 79 (Tex.App.--Dallas 1986, no writ).

                                                  2
         [o]n Friday, June 25, as a diversion while finishing the Brief, Appellant's
         attorney decided to download Windows 7 operating system to up grade
         his software. For technical reasons, this required a custom download.
         Unbeknownst to this attorney, was that this custom download would delete
         all of the data on this attorney's computer, including all calendars, device
         drivers, documents (including appellant's brief) . . . . This has been
         exacerbated by the fact that this attorney's legal/administrative assistant
         has been on vacation all of this week.



In the fourth motion, counsel requested until Friday, July 9, 2010, in which to file the

brief.    That date has now passed and Appellant's counsel has still failed to file

Appellant's brief. Accordingly, by Order of this Court, Appellant's Fourth Motion for

Extension of Time to File Appellant's Brief is denied.


         Given the information available to this Court, we now abate this appeal and

remand the cause to the trial court for further proceedings. Upon remand, the trial court

shall immediately determine why counsel has failed to timely file Appellant=s brief and

take such action as is necessary to ensure that the brief is filed with the Clerk of this

Court on or before August 2, 2010.


         Should counsel file Appellant's brief on or before August 2, 2010, he is directed

to notify the trial court, in writing, of the filing, whereupon the trial court shall not be

required to take further action. If, however, the brief is not timely filed, pursuant to Rule

38.8(b)(2) and (3) of the Texas Rules of Appellate Procedure, the trial court is directed

to immediately conduct a hearing to determine the following:


         1.    whether Appellant desires to prosecute this appeal;

         2.    whether Appellant's counsel has effectively abandoned this appeal;




                                              3
       3.     whether Appellant is indigent and entitled to the appointment of new
              counsel.

Should it be determined that Appellant does want to continue the prosecution of this

appeal and the trial court determines he is entitled to new appointed counsel, the trial

court shall appoint new appellate counsel and the name, address, telephone number,

and state bar number of the newly-appointed counsel shall be provided to the Clerk of

this Court. The trial court shall execute findings of fact and conclusions of law, and shall

cause its findings, conclusions, and any necessary orders to be included in a

supplemental clerk's record to be filed with the Clerk of this Court by September 2,

2010. Finally, newly appointed counsel shall file Appellant's brief within thirty days after

the date of appointment.


       It is so ordered.



                                                 Per Curiam


Do not publish.




                                             4